Citation Nr: 1639805	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2012 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

The issue of service connection for a lumbar spine disorder was remanded in November 2013 and May 2014 to obtain additional medical opinions.  In April 2015, the Board remanded both issues listed on the first page to afford the Veteran his requested hearing.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges that the issue of entitlement to an initial compensable rating for bilateral hearing loss has been perfected and certified to the Board.  Certification of an issue on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2015).  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015). 

In this case, the appeal of an initial compensable rating for bilateral hearing loss has not been transferred to the Board; as such, not all of the required notifications have been sent.  Therefore, the Board declines to take any further action on this issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).

As discussed below, the Board is reopening the Veteran's claim.  The underlying service connection issue, as well as service connection for a lumbar spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed February 2010 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral lower extremities on the basis that there was no evidence showing a relationship to his military service.

2.  Evidence received after the February 2010 denial relates to unestablished facts necessary to substantiate the claim of service connection for peripheral neuropathy of the bilateral lower extremities and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's June 2010 denial of service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final June 2010 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the petition to reopen, and is remanding the underlying service connection claim as well as service connection for a lumbar spine disorder, no discussion of VA's duties to notify and assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Service connection for peripheral neuropathy of the bilateral lower extremities was denied in June 2010 because the evidence did not show that it was related to the Veteran's military service.  After receiving notice of the June 2010 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the August 2004 rating decision consisted of the Veteran's service treatment records (STRs) and post-service medical records.  His STRs showed foot pain in January 1984, but no diagnosis of, or treatment for, peripheral neuropathy of the bilateral lower extremities.  Post-service treatment records beginning in February 2005 show that the Veteran complained of numbness in his feet.  An April 2005 record shows that the Veteran's history was consistent with peripheral neuropathy possibly due to alcohol use.  None of his records contained any opinion relating the Veteran's peripheral neuropathy to his military service.  

Accordingly, at the time of the denial in June 2010, the claims folder contained no competent evidence that the Veteran's peripheral neuropathy of the bilateral lower extremities was related to his military service.  Thus, the RO, in June 2010, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for peripheral neuropathy of the bilateral lower extremities was received prior to the expiration of the appeal period.  The June 2010 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, a VA examination in March 2012, and the Veteran's contentions, including his April 2016 hearing testimony.  The March 2012 VA examiner opined that the preponderance of the evidence supported that the Veteran's peripheral neuropathy did not incur in or was caused by in-service treatment for his feet in January 1984.  The examiner opined that it occurred after service and was more likely than not caused by chronic alcohol use.  The Veteran's testimony shows that his peripheral neuropathy symptoms started in service.  April 2016 Hearing Transcript (T.) at 16-17.  

The evidence of record obtained since the June 2010 rating decision, particularly the Veteran's testimony, suggests that the peripheral neuropathy of the bilateral lower extremities began during service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for peripheral neuropathy of the bilateral lower extremities.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the bilateral lower extremities is reopened.


REMAND

Regrettably, a remand is necessary for the reopened claim as well as the claim for service connection for a lumbar spine disorder.  The Veteran's testimony at his April 2016 hearing indicates that there are outstanding medical records that need to be obtained.  See, e.g., T. at 11-12.  Therefore, a remand is necessary to ensure that the Veteran's claims file is complete prior to rendering a decision.  On remand, an addendum opinion addressing the Veteran's testimony suggesting that his peripheral neuropathy had its onset during service should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Gulf Coast Medical Center; from Florida Neuro Pain and Spine Center; from Bay Medical Center; from Dr. C. in Panama City; from the VA Panama City Community Based Outpatient Clinic; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the March 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy is related to his military service.

The examiner should address the Veteran's testimony suggesting that the onset was during his military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


